Citation Nr: 0603375	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-37 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cataracts with 
macular degeneration.

2.  Entitlement to service connection for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an August 2003 rating determination by the Waco, Texas, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's currently claimed eye disorder, nuclear 
sclerotic cataracts with macular degeneration, is not related 
to service-connected diabetes, and is more likely the result 
of an age-related process.

2.  The veteran's decreased visual acuity is due, in part, to 
right eye amblyopia.  As a disorder due to refractive error, 
the change in vision is not a disease or injury for which 
compensation benefits are paid.

3.  There is no evidence of current diabetic retinopathy.


CONCLUSIONS OF LAW

1.  An acquired eye disorder manifested by cataracts with 
macular degeneration and a refractive error of the eyes was 
not incurred in or aggravated by active military service, nor 
is it secondary to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

2.  The veteran is not shown to have diabetic retinopathy 
which was incurred in or aggravated by active military 
service or is secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.



In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The record reflects that he and his representative were 
provided with copies of the August 2003 rating decision; the 
October 2003 statement of the case; and the supplemental 
statement of the case issued in June 2004.  By way of these 
documents, the veteran was informed of the evidence needed to 
support his claims for service connection.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claims, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claims.

By a letter dated in February 2004, the RO advised the 
veteran of the criteria for establishing his claims, the 
types of evidence necessary to prove his claims, the 
information necessary for VA to assist him in developing his 
claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letter suggested that he submit any evidence in his 
possession.  The letter also informed the veteran that, at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claims, 
provided he authorized VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA and private 
outpatient treatment records, and the August 2003 VA 
examination report have been obtained and associated with the 
claims file.  Neither the veteran nor his representative has 
asserted that there is additional evidence to be obtained or 
that there is a request for assistance that has not been 
acted upon.  All records obtained or generated have been 
associated with the claims file.  The Board finds that the RO 
has complied with the duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Under 38 C.F.R. § 3.303(c) (2005) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

III.  Factual Background

In a December 2001 rating action, service connection was 
granted for diabetes mellitus.  A 20 percent evaluation was 
assigned.  In May 2003, the veteran filed claims for service 
connection for cataracts with macular degeneration and 
diabetic retinopathy, as secondary to his service-connected 
diabetes mellitus.  The Board observes in passing that 
service medical records show at separation the veteran's 
visual acuity was 20/50 in the right eye and 20/40 in the 
left eye, both corrected to 20/20.  The examiner noted the 
veteran had bilateral refractive error.  

The post-service evidentiary record in this case is 
extensive, consisting of four volumes of documents.  The 
pertinent treatment records begin in 2001 and note the 
veteran's history of cataracts and diabetes mellitus, with no 
evidence of BDR (background diabetic retinopathy).  In 
January 2002, the veteran was evaluated for macular 
dystrophy.  A diagnosis of age-related macular degeneration 
was made in February 2002.  A private treatment record dated 
in April 2003 included diagnoses of slight bilateral 
cataracts and bilateral macular degeneration.  The examiner 
indicated the veteran was functionally blind.  No opinion as 
to etiology was provided.

During VA examination in August 2003, it was noted that the 
veteran had a history of diabetes mellitus, macular 
degeneration, and early cataracts.  Additional ophthalmic 
history was significant or "lazy eye" with a lifelong 
history of weak vision in the right eye, which was documented 
during service.  The veteran also gave a history of at least 
two episodes of metal foreign body injuries to both eyes, in 
the 1970s and 1980s, which occurred while working on a motor 
vehicle and cutting metal roofing material.  There was no 
history of major ophthalmic surgery.  Uncorrected visual 
acuity was count fingers, two feet bilaterally.  Corrected 
visual acuity was 20/400 in the right eye and 20/200 in the 
left eye.  

The examination, in pertinent part, revealed the pupils were 
equal, round, and reactive to light.  There was no afferent 
pupil defect noted.  The anterior chambers were deep and 
clear.  There was no vascularizaiton of either iris.  The 
vessels were normal in both eyes with no background of 
diabetic retinopathy.  There was mild to moderate nuclear 
sclerosis in the lenses of both eyes and a few small drusen 
in the macular of the right eye, but no macular scars.  The 
periphery was normal in both eyes.  Goldmann visual fields 
showed severe generalized constriction within the central 10 
to 20 degrees in the right eye and marked generalized 
constriction within the central 20 to 40 degrees in the left 
eye.  There were no vertical midline defects identified on 
either left or right eye fields.  

The examiner concluded the veteran had a history of diabetes 
mellitus, but there was no evidence of diabetic retinopathy 
or other ophthalmic complications of diabetes found on the 
current examination.  The veteran's cataracts currently 
appeared fairly mild and did not appear to be a significant 
cause of the markedly reduced acuity.  Moreover, the examiner 
opined that the development of nuclear sclerotic cataracts 
was associated, more likely than not, with advancing age and 
was not a direct complication of diabetes mellitus.  There 
was non-exudation macular degeneration, more on the right eye 
than the left, which also did not appear, in the examiner's 
opinion, to be a cause of markedly reduced visual acuity.  
The veteran's documented history of right eye amblyopia was 
noted to be a developmental disorder of childhood.  

The examiner was unable to identify an organic etiology for 
the marked degree of visual acuity loss of both eyes and 
noted that the amblyopia alone did not account for the visual 
acuity of the 20/400 right eye.  The examiner was also unable 
to identify an etiology for the visual field loss noted on 
the Goldmann Visual Field perimetry and therefore was unable 
to determine whether the veteran was legally blind.  

The remaining evidence of record consistently shows diagnoses 
of declining central and peripheral vision, reported as 
primarily due to macular degeneration.  

IV.  Analysis

The veteran maintains that he developed vision problems as a 
result of his service-connected diabetes mellitus, and has 
essentially limited his argument to principles of secondary 
service connection.  As such, the Board will analyze the 
veteran's claim on that basis.

The primary impediment to a grant of service connection for 
diabetic retinopathy is the absence of medical evidence of a 
diagnosis.  The Board notes that the overwhelming medical 
evidence of record indicates that the veteran does not 
currently have diabetic retinopathy.  There is no post-
service medical evidence showing a current diagnosis of 
diabetic retinopathy and in fact, examiners have repeatedly 
tested for diabetic retinopathy and failed to find evidence 
of it.  Accordingly, there is no disability to service 
connect.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and in-service disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992)

In addition, while the evidence establishes the veteran has 
been diagnosed with right eye amblyopia, service connection 
is not warranted.  Amblyopia is a form of refractive error.  
See the VA Adjudication Procedure Manual, M21-1, Part VI, at 
para. 11.07(b) (Aug. 26, 1996) (hereinafter "M21-1").  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  See 38 C.F.R. § 3.303(c).  As 
refractive error of the eye is not, by law, a disease or 
injury, it requires more than an increase in severity during 
service in order to warrant a grant of service connection.  
There is a lack of entitlement under the law to service 
connection for refractive error of the eye, unless the 
evidence shows that it was subject to a superimposed disease 
or injury during military service that resulted in increased 
disability.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The Board recognizes that Manual M21-1 does not constitute a 
statute or regulation, but its discussion of the issue of 
disorders of the eye is helpful in our analysis.

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran's service 
medical records showed no injury to the eyes.  Post-service 
medical evidence prior to 2001 showed that in general ocular 
health was normal with only symptoms involving refractive 
error.  His vision was generally stable, with correction 
provided as needed.  As refractive error of the eye may not 
be considered a disease or injury according to VA law, and as 
there is no competent medical evidence of a superimposed 
disease or injury during service that resulted in a decrease 
in visual acuity, there can be no valid claim. 

With regard to the current sclerotic cataracts and macular 
degeneration, the first documentation of eye pathology, other 
than refractive error, was during a 2001 eye examination when 
cataracts was first diagnosed.  That diagnosis over the years 
has never associated the veteran's cataracts to diabetes, but 
instead has been specifically identified by recent medical 
opinion as mild in nature and age-related.  The Board further 
notes that a diagnosis of macular degeneration in 2002 has 
likewise characterized as age-related.  On VA examination in 
August 2003, the examiner concluded that there were no 
ophthalmic complications of diabetes found.  No additional 
post-service medical records that discuss the etiology of the 
veteran's cataracts with macular degeneration have been 
obtained and associated with the claims folder.  

The veteran has not brought forth any medical evidence that 
would either refute the medical evidence of record or suggest 
a nexus between his cataracts with macular degeneration and 
diabetes, and a layman such as the veteran is not competent 
to offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, his own opinion and his 
theories about his vision loss do not constitute competent 
medical evidence in support of his claims and thus carry no 
probative weight on the critical question in this matter of 
medical causation.  The single competent medical opinion in 
the record conclusively found that there was no medical basis 
for holding that the veteran's claimed cataracts with macular 
degeration and his service-connected diabetes mellitus were 
etiologically or causally associated.  This also refutes any 
grant of service connection on the basis of the judicial 
precedent in Allen, which would be permitted if any service-
connected disability were causing aggravation of the 
cataracts with macular degeration, a relationship which must 
be shown by professional evidence.

To the extent that the veteran is claiming service connection 
for cataracts with macular degeneration on a direct basis, 
the Board has found no evidence that any of the claimed 
disabilities were incurred has a result of service.  Service 
medical records fail to reveal any chronic problems involving 
the eyes, with the exception of refractive error.  As such, 
the veteran's service medical records do not affirmatively 
establish that his claimed disabilities had their onset 
during military service.

The earliest recorded medical history places the presence of 
pertinent complaints in 2001, more than 30 years after his 
separation from active service in 1970.  This date leaves a 
significant gap between service and the initial confirmation 
of cataracts, with no clinical support for acute or inferred 
manifestations or continued symptoms.  Moreover, no medical 
expert of record has suggested that the veteran's cataracts 
with macular degeneration first began during military 
service.  

The Board notes that the veteran, through his representative, 
has also challenged the adequacy of the recent August 2003 
examination, essentially on the asserted basis that the 
examiner did not provide an adequate rationale for his 
opinion.  The Board finds, however, that, given the clinical 
findings in post-service outpatient treatment records, and 
the fact that the history provided by the veteran, and 
considered by the examiner, is consistent with that reflected 
in the record, the report of that examination (which reflects 
not only the veteran's history, but complaints, clinical 
findings, and diagnoses) is sufficient for rating purposes.  
38 C.F.R. § 4.2 (2005); Abernathy v. Principi, 3 Vet.App. 461 
(1992). 

Likewise, the Board has carefully considered the information 
from the American Diabetes Association cited to by the 
veteran's representative.  However, this evidence is 
insufficient to provide evidence of a link between the 
veteran's claimed eye disorders and his diabetes mellitus.  
Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss [] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Mattern v. 
West, 12 Vet.App. 222, 229 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  Here, the cited information 
proffered by the veteran's representative was not accompanied 
by a medical opinion and is simply "too general and 
inconclusive" to make a causal link more than speculative in 
nature, or to outweigh the specific medical evidence in this 
case which is directly pertinent to the veteran.  Therefore, 
this evidence is not probative as to the etiology of his 
claimed eye disorders.  

The Board therefore finds that the preponderance of the 
evidence is against the claims, and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).

ORDER

Service connection for cataracts with macular degeneration is 
denied.

Service connection for diabetic retinopathy is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


